UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-8055


DWIGHT SUTTON,

                 Plaintiff - Appellant,

          v.

MARYLAND DIVISION OF      CORRECTIONS;      MIKE   BLUMBERG;   BETTY
JOHNSON; T. LAVIANO,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-00774-CCB)


Submitted:   April 24, 2014                   Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight M. Sutton, Appellant Pro Se.   Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwight   Sutton         seeks   to    appeal    the     district   court’s

order dismissing        his    42    U.S.C.      § 1983    (2006)     complaint.   We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on October 31, 2013.          The notice of appeal was filed on December

24, 2013.       Because Sutton failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and    argument         would    not   aid   the   decisional

process.

                                                                             DISMISSED




                                            2